DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 11, 2020 cancelled no claims.  Claims 1, 11, and 21 were amended and no new claims were added.  Thus, the currently pending claims addressed below are Claims 1-9, 11-19, 21-29.

Allowable Subject Matter
Claims 1-9, 11-19, and 21-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant’s amendment and arguments have overcome the prior art of Kitts (2015/0089540); Grouf (2009/0144168) and Del Sesto (WO 2001/007985).  The examiner has been unable to find prior art that discloses the following combination of elements: calculating a baseline target delivery for the targeting orders based on expected viewership associated with the targeting orders placing a portion of the one or more first spots for the targeting orders based on a lift goal over the baseline target delivery; determining a liability per pending spot for one or more second spots that are determined to be candidates for advertisement scheduling; determining a plurality of first matrices for a plurality of networks and for a plurality of fixed time periods, wherein each first matrix element of a first matrix of the plurality of first matrices for each network of the plurality of networks includes time attributes and program attributes; generating a plurality of first matrices and the second matrix; and reshuffling, by the one or more hardware processors, placement of a remaining portion of the one or more first spots concurrently with the placement of the portion of the one or more first spots, so as to minimize liability associated with the one or more deals, Page 3 of 18Application No. 14/842,808 Reply to Office Action of June 12, 2020wherein the reshuffling is based on the liability per pending spot of the one or more second spots that are determined to be the candidates for the advertisement scheduling and based on the modified forecast of the expected viewership.  As such claims 1-9, 11-19, and 21-29. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John Van Bramer/Primary Examiner, Art Unit 3621